Dissenting Opinion by
Judge Rogers :
I cannot agree that this adjudication is supported by substantial evidence. It is founded upon an apparent finding that the claimant of unemployment compensation benefits was discharged from his employment on December 15, 1970. This finding in turn is based solely upon the claimant’s testimony that the employer’s first-aid man told him in the course of a telephone conversation on that date that he had been discharged. The Board of Review made this finding despite the facts: that on December 18, 1970 the claimant kept an appointment with the company doctor who told him to report to work on December 21, 1970 ;1 that on Decem*44ber 18,1970 claimant called at Ms place of employment where he talked with his employer’s payroll supervisor; that the company’s records introduced into evidence show that the claimant was not terminated until December 22, 1970; and that the first-aid man’s diary2 shows a conversation with claimant on December 18, 1970 concerning the latter’s physical condition. Further, the record contains no evidence whatsoever as to the duties of the first-aid man. His title certainly indicates no authority to discharge or responsibility for advising employes of their discharge. The Board could and did accept the fact that the telephone conversation of December 15, 1970 took place; that conversation was not, however, substantial evidence that the claimant was in fact discharged. It was claimant’s burden to prove that he had lost his employment, as distinguished from voluntarily quitting. He did not carry it, in my view, by testimony that a fellow employe, not produced and having no demonstrated authority in the premises, told him he had been discharged. Further, any significance such evidence might have had evaporated in the light of the claimant’s conduct in subsequently visiting the company doctor and the payroll supervisor and of his employment records showing his discharge on December 22, 1970.
1 would remand this matter to the Board for a determination of whether the claimant quit his employment of his own will or, if not, whether Ms admitted discharge on December 22, 1970 was for wilful misconduct, described in the company records as “absenteeism and not reporting off.” In this connection it is noted that during the four months of his employment with the present employer the claimant was late for work *45six times, absent without stated reason two days, was off for illness five days and absent sixteen days on account of an injury on the job. The record further reveals that the claimant, a union member, did not grieve his discharge.
I dissent.

 The Board erroneously and significantly finds this doctor to be the claimant’s personal physician. Claimant did in fact consult a personal physician who had last seen him on December 8, 1970.


 This was admitted into evidence by tbe referee no less properly than was claimant’s hearsay account of his firing by the first-aid man.